UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RICHARD V. MICHELSON AND DOLORES CHETTA,

                                       Plaintiffs,                     19 Civ. 10997 (PAE)
                        -v-
                                                                             ORDER
 NARRAGANSETT BAY INSURANCE COMPANY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference in this matter is scheduled for Friday, January 10, 2020 at

4:00 pm. Dkt. 4. The Court’s individual rules require that at least four business days before the

conference date, the parties must file on ECF: (1) a proposed Civil Case Management Plan and

Scheduling Order, available on the Court’s website at https://nysd.uscourts.gov/hon-paul-

engelmayer; and (2) a joint letter, not to exceed three single-spaced pages in length, describing

the case, any contemplated motions, and the prospect for settlement. Court’s Civ. R. 2(B).

       The parties are directed to file these submissions on ECF no later than 12:00 p.m.

tomorrow, January 8, 2020. Failure to do so will necessitate an adjournment of the conference.

       SO ORDERED.

                                                      PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 7, 2020
       New York, New York
